Name: Commission Regulation (EEC) No 2474/82 of 1 September 1982 amending Annex 5 and updating Annexes 1, 4, 5, 6, 7 and 8 to Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed and self-employed persons and members of their families moving within the Community
 Type: Regulation
 Subject Matter: political framework;  social protection;  labour market
 Date Published: nan

 15 . 9 . 82 Official Journal of the European Communities No L 266/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2474/82 of 1 September 1982 amending Annex 5 and updating Annexes 1 , 4 , 5 , 6, 7 and 8 to Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed and self-employed persons and members of their families moving within the Community Having regard to the opinion of the Administrative Commission on Social Security for Migrant Workers, Whereas it is necessary to amend Annex 5 to Regulation (EEC) No 574/72 to take account of other agreements concluded between Member States; Whereas it is appropriate for the sake of clarity to bring Annexes 1 , 4 , 5,6,7 and 8 to the said Regulation up to date; whereas, in view of the extension of Regulations (EEC) No 1408/71 and (EEC) No 574/72 to self-employed persons from 1 July 1982, it is necessary to collect in a single text those parts which are hereby amended, those which have already been amended and those which remain unchanged, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 51 thereof, Having regard to Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to their families moving within the Community ( x), as last amended by Regulation (EEC) No 2793/81 (2), and in particular Article 97 thereof, Having regard to Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed and self-employed persons and members of their families moving within the Community (3 ), as last amended by Regulation (EEC) No 855/82 (4 ), and in particular Article 121 thereof, HAS ADOPTED THIS REGULATION: Article 1 Annexes 1 , 4, 5 , 6 , 7 and 8 to Regulation (EEC) No 574/72 are hereby replaced by the following : (*) OJ No L 149, 5 . 7 . 1971 , p. 2 . ( 2 ) OJ No L 275 , 29. 9 . 1981 , p . 1 . (3 ) OJ No L 74, 27. 3 . 1972, p . 1 . (4 ) OJ No L 99, 15 . 4 . 1982, p. 12 . No L 266/2 Official Journal of the European Communities 15 . 9 .. 82 ANNEX 1 (2 ) (3 ) (4) (8 ) (03 ) (04) (C 60) COMPETENT AUTHORITIES (Article 1 ( 1 ) of the Regulation and Articles 4 ( 1 ) and 121 of the Implementing Regulation) A. BELGIUM: Ministre de la prÃ ©voyance sociale, Bruxelles -  Minister van sociale Voorzorg, Brussel (Minister of Social Welfare, Brussels) B. DENMARK: 1 . Socialministeren (Minister of Social Affairs), KÃ ¸benhavn 2. Arbejdsministeren (Minister of Labour), KÃ ¸benhavn 3 . Indenrigsministeren (Minister of the Interior), KÃ ¸benhavn 4 . Ministeren for GrÃ ¸nland (Minister for Greenland), KÃ ¸benhavn C. GERMANY: Bundesminister fur Arbeit und Sozialordnung (Federal Minister of Labour and Social Affairs), Bonn D. FRANCE: 1 . Ministre de la solidaritÃ © nationale (Minister for National Solidarity), Paris 2. Ministre de l'agriculture (Minister of Agriculture), Paris 3 . Ministre de la mer (Minister of the Sea), Paris E. GREECE: 1 . Ã ¥ÃÃ ¿Ã Ã Ã ³Ã Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ 'Ã ¥ÃÃ ·Ã Ã µÃ Ã ¹Ã Ã ½, 'Ã Ã ¸Ã ®Ã ½Ã ± (Minister of Social Affairs , Athens ) 2 . 'Ã ¥ÃÃ ¿Ã Ã Ã ³Ã Ã  Ã Ã Ã ³Ã ±Ã Ã ¯Ã ±Ã  , 'Ã Ã ¸Ã ®Ã ½Ã ± (Minister of Labour , Athens) 3 . 'Ã ¥ÃÃ ¿Ã Ã Ã ³Ã Ã  'Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ±Ã Ã Ã ¹Ã »Ã ¯Ã ±Ã , Ã Ã µÃ ¹Ã Ã ±Ã ¹Ã ¬Ã  (Minister of the Merchant Navy , Piraeus ) F. IRELAND: 1 . Minister for Social Welfare, Dublin 2 . Minister for Health, Dublin G. ITALY:  In respect of pensions : 1 . in general : Ministro del lavoro e della previdenza sociale (Minister of Labour and Social Welfare), Roma 2. for notaries : Ministro di grazia e giustizia (Minister of Justice), Roma 3 . for customs officers : Ministro delle finanze (Minister of Finance), Roma  In respect of benefits in kind : Ministro della sanita (Minister of Health), Roma H. LUXEMBOURG: 1 . Ministre du travail et de la sÃ ©curitÃ © sociale (Minister of Labour and Social Security), Luxembourg 2 . Ministre de la famille (Minister of Family Affairs), Luxembourg I. NETHERLANDS: 1 . Minister van Sociale Zaken (Minister of Social Affairs), Den Haag 2. Minister van Volksgezondheid en MilieuhygiÃ «ne (Minister of Public Health and the Environment), Leidschendam 15 . 9 . 82 Official Journal of the European Communities No L 266/3 J. UNITED KINGDOM: 1 . Secretary of State for Social Services, London 2. Secretary of State for Scotland, Edinburgh 3 . Secretary of State for Wales, Cardiff 4. Department of Health and Social Services for Northern Ireland, Belfast 5 . Director of the Department of Labour and Social Security, Gibraltar 5 . Director of the Medical and Public Health Department, Gibraltar No L 266/4 Official Journal of the European Communities 15 . 9 . 82 ANNEX 4 (2 ) (3 ) (4) (8 ) (01 ) (02) (03 ) (04) (C 60) LIAISON BODIES (Articles 3 ( 1 ), 4 (4) and 121 of the Implementing Regulation) A. BELGIUM 1 . Sickness and maternity: (a) in general : (b) for mariners : Institut national d'assurance maladie-invaliditÃ ©, Bruxelles  Rijksinstituut voor ziekte- en invaliditeitsverzekering, Brussel  (National Sickness and Invalidity Insurance Institute, Brussels) Caisse de secours et de prÃ ©voyance en faveur des marins naviguant sous pavilion beige  Hulp- en voorzorgskas voor zeevarenden onder Belgische vlag  (Relief and Welfare Fund for Mariners Sailing under the Belgian Flag), Antwerpen Institut national d'assurance maladie-invaliditÃ ©, Bruxelles 2. Invalidity: (a) general invalidity: (b) special invalidity scheme for miners :  Rijksinstituut voor ziekte- en invaliditeitsverzekering, Brussel  (National Sickness and Invalidity Insurance Institute, Brussels) Fonds national de retraite des ouvriers-mineurs, Bruxelles  Nationaal pensioenfonds voor mijnwerkers, Brussel  (National Pension Fund for Miners, Brussels ) (c) mariners' invalidity scheme: Caisse de secours et de prÃ ©voyance en faveur des marins naviguant sous pavilion beige  Hulp- en voorzorgskas voor zeevarenden onder Belgische vlag  (Relief and Welfare Fund for Mariners Sailing under the Belgian Flag), Antwerpen 3 . Old-age, death (pensions): (a) for the purposes of applying Articles 41 to 43 and 45 to 50 of the Implementing Regulation : Office national des pensions pour travailleurs salariÃ ©s, Bruxelles  Rijksdienst voor werknemerspensioenen, Brussel  (National Pension Office for Employed Persons, Brussels) Institut national d'assurances sociales pour travailleurs indÃ ©pendants, Bruxelles  Rijksinstituut voor de sociale verzekeringen der zelfstandigen , Brussel  (National Social Insurance Institute for Self-Employed Persons, Brussels) (b ) for the purposes of applying Articles 45 (paying institution), 53 ( 1 ), 110 and 111 ( 1 ) and (2 ) of the Implementing Regulation : Caisse nationale des pensions de retraite et de survie, Bruxelles  Rijkskas voor rust- en overlevingspensioenen, Brussel  (National Fund for Retirement and Survivors' Pensions, Brussels) 15 . 9 . 82 Official Journal of the European Communities No L 266/5 4. Accidents at work and occupational diseases: MinistÃ ¨re de la prÃ ©voyance sociale, Bruxelles  Ministerie van sociale voorzorg, Brussel  (Ministry of Social Welfare, Brussels) 5 . Death Grants: (a) in general : Institut national d'assurance maladie- invaliditÃ ©, Bruxelles  Rijksinstituut voor ziekte- en invaliditeitsverzekering, Brussel  (National Sickness and Invalidity Insurance Institute, Brussels) (b) for mariners : Caisse de secours et de prÃ ©voyance en faveur des marins naviguant sous pavilion beige  Hulp- en voorzorgskas voor zeevarenden onder Belgische vlag  (Relief and Welfare Fund for Mariners Sailing under the Belgian Flag), Antwerpen 6 . Unemployment: (a) in general : Office national de l'emploi, Bruxelles  Rijksdienst voor arbeidsvoorziening, Brussel  (National Employment Office, Brussels ) (b) for mariners : Pool des marins de la marine marchande  Pool van de zeelieden ter koopvaardij  (Merchant Navy Pool), Antwerpen 7. Family benefits: Office national d'allocations familiales pour travailleurs salaries, Bruxelles  Rijksdienst voor kinderbijslag voor werknemers, Brussel  (National Family Allowances Office for Employed Persons, Brussels) Institut national d'assurances sociales pour travailleurs indÃ ©pendants, Bruxelles  Rijkinstituut voor de sociale verzekeringen der zelfstandigen, Brussel  (National Social Insurance Institute for Self-Employed Persons, Brussels) B. DENMARK I. DENMARK WITH THE EXCEPTION OF GREENLAND 1 . Benefits for sickness , pregnancy and child-birth : 2 . Pensions under legislation covering old-age and widows' pensions and benefits under the law covering invalidity pensions : 3 . Rehabilitation benefits : Sikringsstyrelsen (National Social Security Office), KÃ ¸benhavn 4 . Benefits for accidents at work and occupational diseases No L 266/6 Official Journal of the European Communities 15 . 9 . 82 5 . Family benefits (family allowances): 6. Death grants: 7. Pensions under 'loven om arbejdsmarkedets tillÃ ¦gspension' (the law on supplementary pensions for employed persons): 8 . Unemployment benefits: Arbejdsdirektoratet (National Employment Office), KÃ ¸benhavn II. GREENLAND 1 . Benefits in kind for sickness and maternity: Bestyrelsen for sundhedsvÃ ¦senet i GrÃ ¸nland (Health Service Board for Greenland), GodthÃ ¥b 2. Pensions pursuant to the Regulation of the Regional Council on old-age pensions in Greenland: Arbejds- og socialdirektoratet (Regional Employment and Social Affairs Office), GodthÃ ¥b 3 . Family benefits (family allowances): 4. Benefits for accidents at work and occupational diseases: Det grÃ ¸nlandske nÃ ¦vn for ulykkesforsikring (Greenland Accident Insurance Commission), GodthÃ ¥b C. GERMANY 1 . Sickness insurance: Bundesverband der Ortskrankenkassen (National Federation of Local Sickness Funds), Bonn-Bad Godesberg Hauptverband der gewerblichen Berufsgenossenschaften (Federation of Professional and Trade Associations), Bonn 2. Accident insurance: 3 . Pension insurance for manual workers : (a) for the purposes of applying Article 3 (2 ) of the Implementing Regulation : Verband Deutscher RentenversicherungstrÃ ¤ger (Federation of German Pension Insurance Institutions), Frankfurt am Main (b ) for the purposes of applying Articles 51 and 53 ( 1 ) of the Implementing Regulation, and under the heading 'Paying Body' referred to in Article 55 of the Implementing Regulation : (i ) dealings with Belgium: ( ii ) dealings with Denmark: (iii ) dealings with France: Landesversicherungsanstalt Rheinprovinz (Regional Insurance Office of the Rhine Province), DÃ ¼sseldorf Landesversicherungsanstalt Schleswig-Holstein (Regional Insurance Office of Schleswig-Holstein), LÃ ¼beck Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhine-Palatinate), Speyer, or, as a competent institution under Annex 2 Landes ­ versicherungsanstalt Saarland (Regional Insurance Office of the Saarland), SaarbrÃ ¼cken 15 . 9. 82 Official Journal of the European Communities No L 266/7 Landesversicherungsanstalt Wiirttenberg (Regional Insurance Office of WÃ ¼rttenberg), Stuttgart (iv) dealings with Greece : (v) dealings with Italy : (vi) dealings with Luxembourg: (vii ) dealings with the Netherlands : (viii ) dealings with Ireland and the United Kingdom: 4. Pension insurance for clerical staff: Landesversicherungsanstalt Schwaben (Regional Insurance Office of Swabia), Augsburg Landesversicherungsanstalt Rheinland-Pfalz (Regional Insurance Office of the Rhine-Palatinate), Speyer Landesversicherungsanstalt Westfalen (Regional Insurance Office of Westphalia), Munster Landesversicherungsanstalt Freie und Hansestadt Hamburg (Regional Insurance Office of the Free and Hanseatic City of Hamburg), Hamburg Bundesversicherungsanstalt fur Angestellte (Federal Insurance Office for Clerical Staff), Berlin Bundesknappschaft (Federal Insurance Fund for Miners), Bochum Landwirtschaftliche Alterskasse Rheinhessen-Pfalz (Old- Age Insurance Fund for Farmers, Rhine-Hesse-Palatinate), Speyer 5 . Miner's pension insurance: 6. Old-age insurance for farmers : 7. Complementary insurance for workers in the iron and steel industry: Landesversicherungsanstalt Saarland, Abteilung HÃ ¼tten ­ knappschaftliche Pensionsversicherung, (Regional Insurance Office of the Saarland, Pension Insurance Department for Workers in the Iron and Steel Industry), SaarbrÃ ¼cken 8 . Unemployment and family benefits: Hauptstelle der Bundesanstalt fÃ ¼r Arbeit (Headquarters of the Federal Labour Institute), NÃ ¼rnberg D. FRANCE 1 . In general: Centre de sÃ ©curitÃ © sociale des travailleurs migrants (Centre for the Social Security of Migrant Workers), Paris 2 . For the miners ' scheme (invalidity, old-age and death (pensions)): Caisse autonome nationale de sÃ ©curitÃ © sociale dans les mines (National Independent Social Security Fund for Miners), Paris E. GREECE 1 . In general : " ÃÃ ´Ã Ã Ã ¼Ã ± Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ Ã ½ 'Ã Ã Ã Ã ±Ã »Ã ¯Ã Ã µÃ Ã ½ (ÃÃ Ã ), 'Ã Ã ¸Ã ®Ã ½Ã ± (Social Insurance Institute , Athens ) 2 . Unemployment, family allowances: 'Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  'Ã ÃÃ ±Ã Ã Ã ¿Ã »Ã ®Ã Ã µÃ Ã  Ã Ã Ã ³Ã ±Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã Ã ½Ã ±Ã ¼Ã ¹Ã ºÃ ¿Ã  (Ã Ã Ã Ã ), "Ã Ã ¸Ã ®Ã ½Ã ± (Labour Employment Office , Athens ) Ã Ã ±Ã Ã Ã ¹Ã ºÃ Ã ½ Ã ÃÃ ¿Ã ¼Ã ±Ã Ã ¹Ã ºÃ Ã ½ Ã ¤Ã ±Ã ¼Ã µÃ¡ ¿ Ã ¿Ã ½ (NAT), Ã Ã µÃ ¹Ã Ã ±Ã ¹Ã ¬Ã  3 . For mariners (Mariners Retirement Fund , Piraeus ) 1 . Benefits in kind : F. IRELAND Department of Health, Dublin No L 266/8 Official Journal of the European Communities 15. 9. 82 2. Cash benefits: Department of Social Welfare, Dublin G. ITALY 1 . Sickness (including tuberculosis), maternity: A. Employed persons Ministero della sanita (Ministry of Health), Roma(a) benefits in kind: (b) cash benefits : Istituto nazionale della previdenza sociale, direzione generale (Directorate-General of the National Social Welfare Institution), Roma B. Self-employed persons  benefits in kind: Ministero della sanita (Ministry of Health), Roma 2. Accidents at work and occupational diseases: A. Employed persons (a) benefits in kind Ministero della sanita (Ministry of Health), Roma (b) prostheses and major appliances, statutory medical benefits, examinations and certified statements relating thereto and cash benefits Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro, direzione generale (Directorate-General of the National Institution for Insurance against Accidents at Work), Roma B. Self-employed persons : (for medical radiologists only) (a) benefits in kind: Ministero della sanita (Ministry of Health), Roma (b) prostheses and major appliances, medico ­ legal benefits and related examinations and certificates: Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Accidents at Work), Directorate-General, Roma Istituto nazionale per l'assicurazione contro gli infortuni sul lavoro (National Institution for Insurance against Accidents at Work), Directorate-General , Roma (c) cash benefits : 3 . Invalidity, old-age, survivors, unemployment, family allowances: Istituto nazionale della previdenza sociale, direzione generale (Directorate-General of the National Social Welfare Institution), Roma H. LUXEMBOURG I. FOR THE GRANTING OF BENEFITS: 1 . Sickness, maternity: Caisse nationale d'assurance-maladie des ouvriers (National Sickness Insurance Fund for Manual Workers), ¢ 15 . 9 . 82 Official Journal of the European Communities No L 266/9 Luxembourg. The funds needed in excess of its share shall be provided by the other sickness funds by means of a working capital which shall be made up of the appropriate advances fixed by the General Inspectorate for Social Security. 2 . Invalidity, old-age, death (pensions): (a) for manual workers : Ã tablissement d'assurance contre la vieillesse et l'invaliditÃ © (Old-Age and Invalidity Insurance Institution), Luxem ­ bourg Caise de pension des employÃ ©s privÃ ©s (Pension Fund for Clerical Staff in the Private Sector), Luxembourg (b) for clerical staff and members of the professions: (c) for self-employed persons engaged in a craft industry, in trading or in manufacture : Caisse de pension des artisans, des commerÃ §ants et industriels (Pension Fund for Craftsmen, Tradesmen and Manufacturers), Luxembourg Caisse de pension agricole (Agricultural Pension Fund), Luxembourg (d) for self-employed persons engaged in agriculture: 3 . Accidents at work and occupational diseases: (a) for employed and self-employed persons engaged in agriculture or forestry: Association d'assurance contre les accidents, section agricole et forestiÃ ¨re (Accident Insurance Association, Agricultural and Forestry Department), Luxembourg (b) for all other cases of insurance on a compulsory or optional basis: Association d'assurance contre les accidents, section industrielle (Accident Insurance Association, Industrial Department), Luxembourg Administration de l'emploi (Employment Service), Luxembourg 4. Unemployment 5 . Family benefits: (a) for manual workers : Caisse d'allocations familiales des ouvriers prÃ ¨s l'Ã tablissement d'assurance contre la vieillesse et l'invaliditÃ © (Family Allowances Fund for Manual Workers at the Old-Age and Invalidity Insurance Institution), Luxembourg (b) for clerical staff: Caisse d'allocations familiales des employes pres la Caisse de pension des employes prives (Family Allowances Fund for Clerical Staff at the Pension Fund for Clerical Staff in the Private Sector), Luxembourg 6 . Death grants: (a) for the purposes of applying Article 66 of the Regulation : Caisse nationale d'assurance-maladie des ouvriers (National Sickness Insurance Fund for Manual Workers), Luxembourg (b) in other cases : the institutions referred to under 1 , 2 or 3 , depending upon which branch of insurance is responsible for the payment of benefit II. OTHER CASES: Inspection gÃ ©nÃ ©rale de la sÃ ©curitÃ © sociale (General Inspectorate for Social Security), Luxembourg No L 266/10 Official Journal of the European Communities 15 . 9 . 82 I. NETHERLANDS 1 . Sickness, maternity, invalidity, accidents at work, occupational diseases, and unemployment: Ziekenfondsraad (Sickness Funds Council ), Amstelveen(a) benefits in kind: (b) cash benefits: Nieuwe Algemene Bedrijfsvereniging (New General Professional and Trade Association), Amsterdam 2. Old-age, death (pensions), family benefits: (a) in general : Sociale Verzekeringsbank (Social Insurance Bank), Amsterdam Bureau voor Belgische Zaken de sociale yerzekering betreffende (Department of Belgian Social Security Affairs), Breda (b) dealings with Belgium: (c) dealings with Germany: Bureau voor Duitse Zaken van de Vereniging van Raden van Arbeid (Department of German Affairs . of the Federation of Labour Councils), Nijmegen J. UNITED KINGDOM Great Britain : Department of Health and Social Security  Overseas Branch, Newcastle upon Tyne Northern Ireland: Department of Health and Social Services for Northern Ireland  Overseas Branch, Belfast Gibraltar: Department of Health and Social Security  Overseas Branch, Newcastle upon Tyne 15 . 9 . 82 Official Journal of the European Communities No L 266/ 11 ANNEX 5 (2) (4) (5 ) (6) (8 ) (01 ) (02) (03 ) (04) (CI ) IMPLEMENTING PROVISIONS OF BILATERAL CONVENTIONS WHICH REMAIN IN FORCE (Articles 4 (5), 5 , 53 , (3 ), 104, 105 , (2), 116, 120 and 121 of the Implementing Regulation) General observations I. Whenever the provisions set out in this Annex refer to the provisions of Conventions or of Regulations No 3 , No 4 or No 36/63/EEC, those references shall be replaced by references to the corresponding provisions of the Regula ­ tion or of the Implementing Regulation, unless the provision of those Conventions which remain in force by virtue of their inclusion in Annex II of the Regulation. II . The denunciation clause contained in a Convention, certain provisions of which are included in this Annex, shall remain in force in respect of the said provisions. 1 . BELGIUM  DENMARK The arrangement of 23 November 1978 on the reciprocal waiving of reimbursement pursuant to Article 36 (3 ) (sickness and maternity benefits in kind) of the Regulation and Article 105 (2) (costs of administrative checks and medical examinations) of the Implementing Regulation. 2. BELGIUM  GERMANY (a) Administrative Arrangement No 2 of 20 July 1965 on the implementation of the Complementary Agreement No 3 to the General Convention of 7 December 1957 (payment of pensions for the period prior to the entry into force of the Convention). (b) Article 9 ( 1 ) of the Agreement of 20 July 1965 concerning the implementation of Regulations No 3 and No 4 of the Council of the European Economic Community, concerning social security for migrant workers. (c) The Agreement of 6 October 1964 on the refund of benefits in kind provided to pensioners who were formerly frontier workers, implementing Article 14 (3 ) of Regulation No 36/63/EEC and Article 73 (4) of Regulation No 4 of the Council of the European Economic Community. (d) The Agreement of 29 January 1969 on the recovery of social contributions. (e) The Agreement of 4 December 1975 on the waiving of reimbursement of the amount of benefits provided to unemployed persons. 3 . BELGIUM  FRANCE (a) The Arrangement of 22 December 1951 on the implementation of Article 23 of the Complementary Agreement of 17 January 1948 (Workers in mines and similar undertakings). (b) The Administrative Arrangement of 21 December 1959 supplementing the Administrative Arrangement of 22 December 1951 made pursuant to Article 32 of the Complementary Agreement of 17 January 1948 (Workers in mines and similar undertakings). (c) The Agreement of 8 July 1964 on the refund of benefits in kind provided to pensioners who were formerly frontier workers, implementing Article 14 (3 ) of Regulation No 36/63/EEC and Article 73 (4 ) of Regulation No 4 of the Council of the European Economic Community. (d) Sections I , II and III of the Agreement of 5 July 1967 on the medical examinations and administrative checks of frontier workers residing in Belgium and working in France. No L 266/12 Official Journal of the European Communities 15 . 9. 82 (e) The Agreement of 14 May 1976 on the waiving of reimbursement of the costs of administrative checks and medical examinations, adopted pursuant to Article 105 (2) of the Implementing Regulation. (f) The Agreement of 3 October 1977 implementing Article 92 of Regulation (EEC) No 1408/71 (recovery of social security contributions). (g) The Agreement of 29 June 1979 concerning the reciprocal waiving of reimbursement provided for in Article 70 (3 ) of the Regulation (costs of unemployment benefit). (h) The Administrative Arrangement on the procedures for the implementation of the Additional Convention of 12 October 1978 on social security between Belgium and France in respect of its provisions relating to self-employed persons. (i ) The Administrative Arrangement of 6 March 1979 for the purposes of Article 14a (3 ) of the Regulation in relation to farmers who are cultivating land on both sides of the Franco-Belgian frontier. 4. BELGIUM  GREECE No convention 5. BELGIUM  IRELAND The exchange of letters of 19 May and 28 July 1981 concerning Articles 36 (3 ) and 70 (3 ) of the Regulation (reciprocal waiving of reimbursement of the costs of benefits in kind and of unemployment benefits under the provisions of Chapters 1 and 6 of Title III of the Regulation) and Article 105 (2 ) of the Implementing Regulation (reciprocal waiving of reimbursement of the costs of administrative checks and medical examinations). 6. BELGIUM  ITALY (a) Articles 7, 8 , 9 , 10, 12, 13 , 14 , 15 , 17 , 18 , 19, the second and third paragraphs of Article 24 and Article 28 (4) of the Administrative Arrangement of 20 October 1950, as amended by Corrigendum 1 of 10 April 1952, Corrigendum 2 of 9 December 1957 and Corrigendum 3 of 21 February 1963 . j(b) Articles 6 , 7, 8 and 9 of the Agreement of 21 February 1963 in so far as they concern the implementation of Regulations No 3 and No 4 of the Council of the European Economic Community on social security for migrant workers. (c) The Agreement of 12 January 1974 for the implementation of Article 105 (2 ) of the Implementing Regulation. (d) The Agreement of 31 October 1979 for the purposes of Article 18 (9) of the Implementing Regulation. 7. BELGIUM  LUXEMBOURG (a) The Administrative Arrangement of 16 November 1959 on the implementation of the Convention of 16 November 1959, as amended on 12 February 1964 and 10 February 1966, with the exception of Articles 5 to 9 ( inclusive). (b) The Agreement of 24 July 1964 on the refund of benefits in kind provided to pensioners who were formerly frontier workers, implementing Article 14 (3 ) of Regulation No 3 6/63/EEC and Article 73 (4) of Regulation No 4 of the Council of the European Economic Community. (c) The Agreement of 28 January 1961 on the recovery of social security contributions . (d) The Agreement of 1 August 1975 on the waiver of reimbursement provided for in Article 36 (3 ) of Council Regulation (EEC) No 1408/71 of 14 June 1971 in the case of expenditure on benefits in kind granted under sickness and maternity insurance to members of the family of a worker who do not reside in the same country as the worker. (e) The Agreement of 16 April 1976 on the waiving of reimbursement of the costs of administrative checks and medical examinations, adopted pursuant to Article 105 (2 ) of the Implementing Regulation. (f) Exchange of letters of 10 and 12 July 1968 relating to procedures for determining the legislation applicable to the self-employed. 15 . 9. 82 Official Journal of the European Communities No L 266/13 8 . BELGIUM  NETHERLANDS (a) Articles 2, 3 , 25 (2), 26 (1 ) and (2), 27, 46 and 48 of the Agreement of 4 November 1957 on insurance for sickness, maternity, death (funeral expenses), medical treatment and invalidity, and the Agreement of 24 March 1975 amending this Agreement. (b) Articles 6, 9 to 15 and the fourth paragraph of Article 17 of the Agreement of 7 February 1964 on family and childbirth allowances. (c) The Agreement of 24 December 1980 on insurance  health care. (d) Articles 9, 15 (2), 17, 18 , 29 and 37 of the Agreement of 10 April 1965 on insurance against sickness, invalidity and the unemployment of mariners of the merchant navy. ( f) The Agreement of 21 March 1968 on the collection and recovery of social security contributions, and the Administrative Arrangement of 25 November 1970 made pursuant to the said Agreement. (g) The Agreement of 17 November 1976 on administrative checks and medical examinations and mutual administrative aid in connection with insurance against sickness and invalidity. 9. BELGIUM  UNITED KINGDOM (a) The exchange of letters of 4 May and 14 June 1976 regarding Article 105 (2 ) of the Implementing Regulation (waiving of reimbursement of the costs of administrative checks and medical examinations). (b) The exchange of letters of 18 January and 14 March 1 977 regarding Article 36 (3 ) of the Regulation (arrangement for reimbursement or waiving of reimbursement of the costs of benefits in kind provided under the terms of Chap ­ ter 1 of Title III of the Regulation). 10. DENMARK  GERMANY (a) Articles 8 to 14 of the Arrangement of 4 June 1954 on the implementation of the Convention of 14 August 1953 . (b) The Agreement of 27 April 1979 concerning: (i ) the partial reciprocal waiving of costs of reimbursement provided for in Articles 36 (3 ) and 63 (3 ) of the Regulation and the reciprocal waiving of reimbursement provided for in Article 70 (3 ) of the Regulation and Article 105 (2 ) of the Implementing Regulation (partial waiving of costs of reimbursement in respect of benefits in kind for sickness, maternity, accident at work and occupational disease and waiving of costs of reimbursement in respect of unemployment benefit and administrative checks and medical examinations); ( ii ) Article 93 (6) of the Implementing Regulation (method of assessing the amount to be refunded in respect of benefits in kind for sickness and maternity). 11 . DENMARK  FRANCE The Arrangement of 29 June 1979 and the additional Arrangement of 10 July 1980 concerning the reciprocal waiving of reimbursement pursuant to Article 36 (3 ) and Article 63 (3 ) (benefits in kind in respect of sickness, maternity, accidents at work and occupational diseases) and the Arrangement of 29 June 1979 concerning the reciprocal waiving of reimbursement pursuant to Article 70 (3 ) of the Regulation (unemployment benefits) and Article 105 (2) (costs of administrative checks and medical examinations) of the Implementing Regulation . 12 . DENMARK  GREECE No convention 13 . DENMARK  IRELAND The exchange of letters of 22 December 1980 and 11 February 1981 on the reciprocal waiving of reimbursement of benefits in kind granted under insurance for sickness, maternity, accidents at work and occupational diseases, No L 266/14 Official Journal of the European Communities 15 . 9 . 82 unemployment benefits and costs of administrative checks and medical examinations (Articles 36 (3 ), 63 (3 ), 70 (3 ) and 105 (2) of the Regulation). 14. DENMARK  ITALY No convention 15 . DENMARK  LUXEMBOURG The Agreement of 19 June 1978 concerning the reciprocal waiving of reimbursement provided for in Articles 36 (3 ), 63 (3 ) and 70 (3 ) of the Regulation and Article 105 (2) of the Implementing Regulation (costs of benefits in kind for sickness, maternity, accidents at work and occupational diseases, costs of unemployment benefit and costs of administrative checks and medical examinations). 16. DENMARK  NETHERLANDS The exchange of letters of 30 March and 25 April 1979 regarding Articles 36 (3 ), and 63 (3 ) of the Regulation (partial reciprocal waiving of reimbursement of costs of benefits in kind for sickness, maternity, accident at work and occupational disease). 17. DENMARK  UNITED KINGDOM The exchange of letters of 30 March and 19 April 1977 regarding Articles 36 (3 ), 63 (3 ) and 70 (3 ) of the Regulation and Article 105 (2) of the Implementing Regulation waiving of reimbursement of the costs of: (a) benefits in kind provided under the terms of Chapter 1 or 4 of Title III of the Regulation; (b) benefits paid in accordance with Article 69 of the Regulation; and (c) administrative checks and medical examinations referred to in Article 105 of the Implementing Regulation. 18. GERMANY  FRANCE (a) Articles 2 to 4 and 22 to 28 of Administrative Arrangement No 2 of 31 January 1952 on the implementation of the General Convention of 10 July 1950. (b) Article 1 of the Agreement of 27 June 1963 on the implementation of Article 74 (5 ) of Regulation No 4 (refund of benefits in kind provided to the members of the families of insured persons). (c) The Agreement of 14 October 1977 concerning the waiving of reimbursement provided for in Article 70 (3 ) of the Regulation (costs of unemployment benefit). (d) The Agreement of 26 May 1981 concerning Article 36 - (3 ) of the Regulation (reciprocal waiving of reimbursement of the costs of benefits in kind in case of sickness, provided under Article 32 of the Regulation to pensioners who were formerly frontier workers, to members of their families or to their survivors). (e) The Agreement of 26 May 1981 implementing Article 92 of the Regulation (collection and recovery of social security contributions). (f) The Agreement of 26 May 1981 concerning the implementation of Article 105 (2 ) of the Implementing Regulation (reciprocal waiving of reimbursement of the costs of administrative and medical controls). 19 . GERMANY  GREECE (a) Articles 1 and 3 to 6 of the Administrative Arrangement of 19 October 1962 and the Second Administrative Arrangement of 23 October 1972 concerning the convention on unemployment insurance of 31 May 1961 . (b ) The Agreement of 11 May 1981 concerning the reimbursement of family allowances. 15. 9. 82 Official Journal of the European Communities No L 266/ 15 20. GERMANY  IRELAND The Agreement of 20 March 1981 concerning Articles 36 (3 ), 63 (3 ) and 70 (3 ) of the Regulation (reciprocal waiving of rembursement of the costs of benefits in kind in respect of sickness, maternity, accidents at work and occupational diseases, and of unemployment benefits) and Article 105 (2) of the Implementing Regulation (reciprocal waiving of reimbursement of the costs of administrative and medical controls). 21 . GERMANY  ITALY (a) Articles 14, 17 ( 1 ), 18 , 35, 38 ( 1 ), 39, 42 , 45 ( 1 ) and 46 of the Administrative Arrangement of 6 December 1953 on the implementation of the Convention of 5 May 1953 (payment of pensions). (b) Articles 1 and 2 of the Agreement of 27 June 1963 on the implementation of Articles 73 (4 ) and 74 (5 ) of Regulation No 4 (refund of benefits in kind provided to members of the families of insured persons). (c) The Agreement of 5 November 1968 on the refund, by the German competent institutions, of expenditure incurred in the provision of benefits in kind in Italy by Italian sickness insurance institutions to the members of the families of Italian workers insured in the Federal Republic of Germany. 22. GERMANY  LUXEMBOURG (a) Articles 1 and 2 of the Agreement of 27 June 1963 on the implementation of Article 73 (4) and Article 74 (5 ) of Regulation No 4 (refund of benefits in kind provided to members of the families of insured persons). (b) The Agreement of 9 December 1969 on the waiver of the refund, provided for in Article 14 (2) of Regulation No 36/63/EEC, of expenditure incurred in the provision of benefits in kind for sickness to a pensioner who is either a former frontier worker or the survivor of a frontier worker, and to the members of his family. (c) The Agreement of 14 October 1975 on the waiving of reimbursement of the costs of administrative checks and medical examinations, adopted pursuant to Article 105 (2) of the Implementing Regulation. (d) The Agreement of 14 October 1975 on the collection and recovery of social security contributions. (e) The Agreement of 20 July 1978 concerning the reciprocal waiving of reimbursement provided for under Article 63 (3 ) of the Regulation (reciprocal waiving of costs of benefits in kind for accidents at work and occupational disease). 23 . GERMANY  NETHERLANDS (a) Articles 9, 10 (2) to (5), 17, 18 , 19 and 21 of Administrative Arrangement No 1 of 18 June 1954 on the Convention of 29 March 1951 (sickness insurance and payment of pensions). (b) The Agreement of 27 May 1964 on the waiver of the refund of expenditure incurred in medical examinations and administrative checks regarding insurance for invalidity, old-age and survivors (pension insurance). (c) Articles 1 to 4 of the Agreement of 27 June 1963 on the implementations of Articles 73 (4), 74 (5 ), and 75 (3 ) of Regulation No 4 (refund of benefits in kind provided to members of the families of insured persons). (d) The Agreement of 21 January 1969 on the recovery of social insurance contributions. (e) The Agreement of 3 September 1969 on the waiver of the refund, provided for in Article 14 (2) of Regulation No 36/63/EEC, of expenditure incurred in the provision of benefits in kind for sickness to a pensioner who is either a former frontier worker or the survivor of a frontier worker, and to the members of his family. (f) The Agreement of 22 July 1976 on the waiving of reimbursement of unemployment benefits . No L 266/16 Official Journal of the European Communities 15 . 9 . 82 (g) The Agreement of 11 October 1979 implementing Article 92 of the Regulation (minimum amount stipulated for the recovery of social security contributions). 24. GERMANY UNITED KINGDOM (a) Articles 8 , 9, 25 to 27 and 29 to 32 of the Arrangement of 10 December 1964 on the implementation of the Agreement of 20 April 1960. (b) The Agreement of 29 April 1977 concerning the waiving of the reimbursement of costs of benefits in kind for sickness, maternity, accidents at work and occupational diseases, costs of unemployment benefit and costs of administrative checks and medical examinations. 25. FRANCE  GREECE No convention 26. FRANCE  IRELAND The exchange of letters of 30 July and 26 September 1980 concerning the reciprocal waiving of reimbursement of benefits in kind granted under insurance for sickness , maternity, accidents at work and occupational diseases, unemployment benefits and costs of administrative checks and medical examinations (Articles 36 (3 ), 63 (3 ), 70 (3 ) and 105 (2) of the Regulation). 27. FRANCE  ITALY Articles 2 to 4 of the Administrative Arrangement of 12 April 1950 on the implementation of the General Convention of 31 March 1948 (increase of French pensions for accidents at work). 28 . FRANCE  LUXEMBOURG (a) The Agreement of 24 February 1969 concluded pursuant to Article 51 of Regulation No 3 , and the Administrative Arrangement of the same date made pursuant to the said Agreement. (b) The Agreement of 2 July 1976 on the waiving of reimbursement, provided for in Article 36 (3 ) of Council Regulation (EEC) No 1408/71 of 14 June 1971 , of the costs of sickness or maternity insurance benefits in kind provided to members of a worker's family who do not reside in the same country as the worker. (c) The Agreement of 2 July 1976 on the waiving of reimbursement, provided for in Article 36 (3 ) of Council Regulation (EEC) No 1408/71 of 14 June 1971 , of the costs of sickness or maternity insurance benefits in kind provided to former frontier workers, the members of their families, or their survivors. (d) The Agreement of 2 July 1976 on the waiving of reimbursement of the costs of administrative checks and medical examinations provided for in Article 105 (2 ) of Council Regulation (EEC) No 574/72 of 21 March 1972 . 29. FRANCE  NETHERLANDS (a) The exchange of letters of 5 May and 21 June 1960 concerning Article 23 (5 ) of Regulation No 3 (waiving of reimbursement of benefits in kind provided to the members of the families of insured persons and to pensioners and members of their families). (b ) The Agreement of 28 April 1977 on the waiving of reimbursement of expenses for medical treatment provided to applicants for a pension and members of their families and to members of the families of pensioners within the framework of the Regulations. 15. 9. 82 Official Journal of the European Communities No L 266/17 (c) The Agreement of 28 April 1977 on the waiving of reimbursement of the costs of administrative checks and medical examinations pursuant to Article 105 of the Implementing Regulation. 30. FRANCE  UNITED KINGDOM (a) The exchange of letters of 25 March and 28 April 1977 regarding Articles 36 (3 ) and 63 (3 ) of the Regulation (arrangement for reimbursement or waiving of reimbursement of the costs of benefits in kind provided under the terms of Chapter 1 or 4 of Tide III of the Regulation). (b) The exchange of letters of 25 September 1980 and 27 January 1981 concerning Article 36 (3 ) of the Regulation (reciprocal waiving for an unspecified period of reimbursement of benefits in kind provided under Articles 28 , 28a and 29 ( 1 ) (a) of the Regulation). (c) The exchange of letters of 25 March and 28 April 1977 regarding Article 105 (2) of the Implementing Regulation (waiving of reimbursement of the costs of administrative checks and medical examinations). 31 . GREECE  IRELAND No convention 32 . GREECE  ITALY No convention 33 . GREECE  LUXEMBOURG No convention 34 . GREECE  NETHERLANDS No convention 35 . GREECE  UNITED KINGDOM No convention 36. IRELAND  ITALY No convention 37. IRELAND  LUXEMBOURG The exchange of letters of 26 September 1975 and 5 August 1976 concerning Articles 36 (3 ) and 63 (3 ) of the Regulation and Article 105 (2 ) of the Implementing Regulation (waiving of reimbursement of benefits in kind provided pursuant to Chapter 1 or 4 of Title III of the Regulation, and of the costs of administrative checks and medical examinations referred to in Article 105 of the Implementing Regulation). 38 . IRELAND  NETHERLANDS The exchange of letters of 28 July and 10 October 1978 regarding Articles 36 (3 ) and 63 (3 ) of the Regulation (partial reciprocal waiving of reimbursement of costs of benefits in kind tor sickness , maternity , accidents at work and occupational diseases). No L 266/18 Official Journal of the European Communities 15 . 9 . 82 39. IRELAND  UNITED KINGDOM The exchange of letters of 9 July 1975 regarding Articles 36 (3 ) and 63 (3 ) of the Regulation (arrangement for reimbursement or waiving of reimbursement of the costs of benefits in kind provided under the terms of Chapter 1 or 4 of Title III of the Regulation) and Article 105 (2) of the Implementing Regulation (waiving of reimbursement of the costs of administrative checks and medical examinations). 40. ITALY  LUXEMBOURG Article 4 (5 ) and (6) of the Administrative Arrangement of 19 January 1955 on the implementing provisions of the General Convention on Social Security (sickness insurance for agricultural workers). 41 . ITALY  NETHERLANDS (a) The third paragraph of Article 9 and the third paragraph of Article 11 of the Administrative Arrangement of 11 February 1955 on the implementation of the General Convention of 28 October 1952 (sickness insurance). (b) The Agreement of 27 June 1963 on tjie implementation of Article 75 (3 ) of Regulation No 4 (refund of benefits in kind awarded to pensioners and to members of their families). 42 . ITALY  UNITED KINGDOM No convention 43 . LUXEMBOURG  NETHERLANDS (a) The Agreement of 1 November 1976 on the waiving of reimbursement of the costs of administrative checks and medical examinations adopted pursuant to Article 105 (2) of the Implementing Regulation. (b) The Agreement of 3 February 1977 on the waiving of reimbursement of the costs of sickness or maternity insurance benefits in kind provided pursuant to Articles 19 (2), 26, 28 and 29 ( 1 ) of Council Regulation (EEC) No 1408/71 of 14 June 1971 . 44. LUXEMBOURG  UNITED KINGDOM (a) The exchange of letters of 28 November and 18 December 1975 regarding Article 70 (3 ) of the Regulation (waiving of reimbursement of benefits paid pursuant to Article 69 of the Regulation). (b) The exchange of letters of 18 December 1975 and 20 January 1976 regarding Articles 36 (3 ) and 63 (3 ) of the Regulation and Article 105 (2 ) of the Implementing Regulation (waiving of reimbursement of costs of benefits in kind provided under the terms of Chapter 1 or 4 of Title III of the Regulation, and also of the costs entailed in administrative checks and medical examinations referred to in Article 105 of the Implementing Regulation). 45 . NETHERLANDS  UNITED KINGDOM (a ) The second sentence of Article 3 of the Administrative Arrangement of 12 June 1956 on the implementation of the Convention of 11 August 1954 . (b) The exchange of letters of 8 and 28 January 1976 regarding Article 70 (3 ) of the Regulation (waiving of reimbursement of benefits provided pursuant to Article 69 of the Regulation). (c) The exchange of letters of 24 February and 5 March 1976 on Articles 36 (3 ) and 63 (3 ) of the Regulation (waiving of reimbursement of benefits in kind provided pursuant to Chapter 1 or 4 of Title III of the Regulation). 15 . 9 . 82 No L 266/ 19Official Journal of the European Communities ANNEX 6 (2) (4) (6) (8 ) (01 ) (04) PROCEDURE FOR THE PAYMENT OF BENEFITS (Articles 4 (6), 53 ( 1 ) and 121 of the Implementing Regulation) General observation Payments of arrears and other single payments shall in principle be made through the liaison bodies. Current and sundry paments shall be made in accordance with the procedures set out in this Annex . A. BELGIUM Direct payment B. DENMARK Direct payment C. GERMANY 1 . Pension insurance . for manual workers (invalidity, old age, death): (a) dealings with Belgium, Denmark, France, Greece, Ireland, Luxembourg and the United Kingdom: (b) dealings with Italy: direct payment payrfient through the liaison bodies (joint implementation of Articles 53 to 58 of the Implementing Regulation and of the provisions set out in Annex 5 ), unless the beneficiary requests direct payments of the benefits payment through the liaison bodies (joint implementation of Articles 53 to 58 of the Implementing Regulation and of the provisions set out in Annex 5 ) (c) dealings with the Netherlands : 2 . Pension insurance for clerical staff and miners (invalidity, old age, death): (a) dealings with Belgium, Denmark, France, Greece, Ireland, Italy, Luxembourg and the United Kingdom: (b) dealings with the Netherlands : direct payment payment through the liaison bodies ( joint implementation of Articles 53 to 58 of the Implementing Regulation and of the provisions set out in Annex 5 ) No L 266/20 Official Journal of the European Communities 15 . 9. 82 3 . Old-age insurance for farmers : direct payment 4. Accident insurance: dealings with all Member States: payment through the liaison bodies (joint implementation of Articles 53 to 58 of the Implementing Regulation and of the provisions set out in Annex 5 ) D. FRANCE direct payment1 . All schemes except mariners' scheme: 2. Mariners' scheme: payment by the paying authority of the Member State wherein the person entitled to benefits resides E. GREECE Pension insurance for employed persons (invalidity, old-age, death) (a) dealings with France : payment through the liaison bodies (b ) dealings with Belgium, Denmark, Germany, Ireland, Italy, Luxembourg, the Netherlands and the United Kingdom: direct payment F. IRELAND Direct payment G. ITALY (a) EMPLOYED PERSONS 1 . Pensions for invalidity, old-age and survivors : (a) dealings with Belgium, Denmark, France, Greece (excluding the French Miners' Funds), Ireland, Luxembourg, the Netherlands and the United Kingdom: direct payment (b) dealings with Germany and the French Miners' Funds : payment through liaison bodies 2 . Pensions for accidents at work and occupational diseases : (b) SELF-EMPLOYED PERSONS: direct payment direct payment 15. 9 . 82 Official Journal of the European Communities No L 266/21 H. LUXEMBOURG Direct payment I. NETHERLANDS 1 . Dealings with Belgium, Denmark, France, Greece, Ireland, Italy, Luxembourg and the United Kingdom: direct payment 2 . Dealings with Germany: payment through liaison bodies (implementation of the provisions set out in Annex 5 ) J. UNITED KINGDOM Direct payment No L 266/22 Official Journal of the European Communities .15 . 9 . 82 ANNEX 7 (2) (3 ) (5) (8 ) BANKS (Articles 4 (7), 55 (3 ) and 121 of the Implementing Regulation) A. BELGIUM: None B. DENMARK: Danmarks Nationalbank (National Bank of Denmark), Kobenhavn C. GERMANY: Deutsche Bundesbank (Federal Bank of Germany)^Frankfurt am Main D. FRANCE: Banque de France (Bank of France), Paris E. GREECE TpaneCa tfic 'EXXaSoc;, 'AGfjva (Bank of Greece , Athens ) F. IRELAND: Central Bank of Ireland, Dublin G. ITALY: Banca nazionale del lavoro (National Labour Bank), Roma H. LUXEMBOURG: Caisse d'Epargne (Savings Bank), Luxembourg I. NETHERLANDS: None J. UNITED KINGDOM: Great Britain: Bank of England, London Northern Ireland: Northern Bank Limited, Belfast Gibraltar: Barclays Bank, Gibraltar ANNEX 8 (2) (03 ) GRANT OF FAMILY BENEFITS (Articles 4 (8 ), 10 (2) (d) and 121 of the Implementing Regulation) Article 10 (2 ) (d) of the Implementing Regulation shall apply (a) with a reference period of one calendar month's duration in dealings between Germany and France between Germany and Greece between Germany and Ireland between Germany and Luxembourg between Germany and the United Kingdom between France and Luxembourg (b) with a reference period of three calendar months' duration in dealings between Denmark and Germany between the Netherlands and Denmark, France, Germany and Luxembourg 15 . 9. 82 Official Journal of the European Communities No L 266/23 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 1982. For the Commission Christopher TUGENDHAT Vice-President